DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 50 – 92 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 50 – 88, drawn towards the compounds of formula (I) in claim 50, classified in various CPC classes C07D231/20; C07D231/56; C07D237/14; and C07D249/04.
II. Claims 89 – 92, drawn towards the compounds of formula (I) in claim 89, classified in CPC classes C07D249/12.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group I is drawn towards the compounds of formula (I) as presented below:

    PNG
    media_image1.png
    143
    210
    media_image1.png
    Greyscale

	wherein,

    PNG
    media_image2.png
    459
    681
    media_image2.png
    Greyscale

whereas Group II is drawn towards compounds of formula (I) as presented below:

    PNG
    media_image1.png
    143
    210
    media_image1.png
    Greyscale

	wherein,

    PNG
    media_image3.png
    178
    255
    media_image3.png
    Greyscale

Thus, the inventions as claimed are directed towards distinct compounds, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under various CPC classes C07D231/20; C07D231/56; C07D237/14; and C07D249/04, would require completely different scope of search and examination than the scope of Invention II, classified under CPC class C07D249/12. Search for one of the inventions would not overlap or encompass the scope of the other invention. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct antagonist compounds of formulae (A) and (B) as claimed in Inventions I and II. The compounds are 
If Invention I or II is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed compound, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 50 – 92 are considered generic.
There is a search and/or examination burden for the patentably distinct methods as set forth above because at least the following reason(s) apply:
	For example, a compound of formula (I) as claimed in Invention II would require different scope of search and consideration than a compound of formula (I) as claimed in Invention I in view of the variable W.
Applicant is required to elect a single disclosed species of formulae (I), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the respective variables (RA, RB, RC, RC1, W, A1-A4, RD1-RD8, RG, RG1-RG2, RN and RO) of the formulae (I). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a method to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election/ Restriction
During a telephone conversation with the applicant’s representative, Katherine Mackenzie, on September 16, 2021, a provisional election was made without traverse to prosecute the invention of Group I (claims 89 – 92), drawn towards the compounds of formula (I) in claim 89. Affirmation of this election must be made by applicant in replying to this Office action. Claims 50 – 88 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Further, the applicants have specifically elected the compound A-20 as presented below:

    PNG
    media_image4.png
    182
    235
    media_image4.png
    Greyscale

	wherein, in the compound of formula (I):
RA is C6 cycloalkyl;
RB is halogen (-Cl);
One of RC and RC1 is H and the other one is C1 alkyl; and
W is ring system A, wherein RD1 is C1 alkyl.

	Expanded Search: Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to the full scope of the instant claims 89 – 92. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
This application is in condition for allowance except for the presence of claims 50 – 88 directed to the Invention II, the compounds of formula (I) in claim 50, non-elected without traverse.  Accordingly, claims 50 – 88 have been cancelled.

Priority

    PNG
    media_image5.png
    195
    940
    media_image5.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed on July 22, 2020 has been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephonic interview with Applicant’s representative, Katherine Mackenzie, on September 22, 2021.
The amendments are as follows:
CANCEL claims 50 – 88.

Claim 92, page 53 lines 13-14:
The phrase “The compound of claim 90 of formula (I), or a pharmaceutically acceptable salt thereof, when manufactured by the process comprising the reaction …” should read as “The compound of claim 89 wherein the compound is

	INSERT new claim 93 as follows:
 (New)  A pharmaceutical composition comprising a compound of claim 89, or a pharmaceutically acceptable salt thereof, and a therapeutically inert carrier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO publication WO 2006/015985 (Hoornaert), as disclosed in the information disclosure statement filed on July 22, 2020. Hoornaert teaches (see, Table 1: page 88) the compounds of Example B1b-1 and B4a as presented below:

    PNG
    media_image6.png
    91
    511
    media_image6.png
    Greyscale

However, Hoornaert does not explicitly teach or provide sufficient guidance for the compounds of formula (I), wherein the ring W is ring system A; and the phenoxy moiety is connected to ring system A via methylene chain (-CH2), as recited in the instant claims. Therefore, the claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 89 – 93 are now allowed.
Claims 50 – 88 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626          

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626